Exhibit 10.3

 

EXECUTION VERSION

 

SALE AGREEMENT, dated as of August 28, 2020 (the “Closing Date”), between BDCA
57TH STREET FUNDING, LLC, a Delaware limited liability company (the “Buyer”),
and BUSINESS DEVELOPMENT CORPORATION OF AMERICA, a Maryland corporation (the
“Seller”).

 

 

WHEREAS, the Buyer desires to purchase Portfolio Investments from the Seller
from time to time; and

 

WHEREAS, the Seller is willing to sell to the Buyer from time to time such
Portfolio Investments.

 

NOW, THEREFORE, in consideration of the foregoing, the other good and valuable
consideration and the mutual terms and covenants herein contained, the parties
hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1      Definitions. Capitalized terms used but not otherwise defined
in this Agreement shall have the respective meanings assigned them in that
certain Loan and Security Agreement, dated as of August 28, 2020, by and among
the Buyer, Business Development Corporation of America, as portfolio manager,
the Lenders party thereto, U.S. Bank National Association, as collateral
administrator, collateral agent and securities intermediary, and JPMorgan Chase
Bank, National Association, as administrative agent (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”).

 

ARTICLE II

 

PURCHASE AND SALE OF CONVEYED ASSETS

 

SECTION 2.1      Transfers of Portfolio Investments. On the terms and subject to
the conditions set forth in this Agreement, from time to time (each such
occasion, a “Purchase Date”), the Seller agrees to transfer to the Buyer, and
the Buyer agrees to accept from the Seller, all of the Seller’s right, title and
interest in, to and under Portfolio Investments approved pursuant to Article I
of the Loan Agreement. All transfers pursuant to this Section 2.1 on each
Purchase Date shall be evidenced by transfer documentation substantially in the
form attached as Exhibit A or such other transfer documentation as is required
by the underlying documentation of such Portfolio Investment and, in each case,
is acceptable to the Administrative Agent in its sole discretion (the “Transfer
Documentation”). Notwithstanding anything to the contrary in the Transfer
Documentation, this Agreement shall govern all transfers of Portfolio
Investments between the Buyer and the Seller on each Purchase Date.

 

SECTION 2.2      Consideration for, and Characterization of, Purchases. The
purchase price of any Portfolio Investment shall be the fair market value of
such Portfolio Investment. The determination of the fair market value of any
Portfolio Investment shall be made in accordance with the provisions of
Article I of the Loan Agreement. The purchase price for a Portfolio Investment
shall be paid on the related Purchase Date (a) by payment in cash in immediately
available funds and/or (b) to the extent not paid in cash, as a capital
contribution by the Seller to the Buyer in an amount equal to the unpaid portion
of the purchase price.

 



  

 

 

SECTION 2.3      No Recourse. The sale and purchase of Portfolio Investments
under this Agreement shall be without recourse, representation or warranty to
the Seller, except that the Seller shall be liable to the Buyer for all
representations, warranties, covenants and indemnities made by the Seller as
provided in this Agreement.

 

SECTION 2.4      True Sales and True Contributions. The Seller and the Buyer
intend the transfers of Portfolio Investments hereunder to be conveyances by the
Seller to the Buyer that are absolute and irrevocable and that provide the Buyer
with the full benefits of ownership of such Portfolio Investments, and neither
the Seller nor the Buyer intends the transactions contemplated hereunder to be,
or for any purpose to be characterized as, loans from the Buyer to the Seller.
All beneficial interest and title to the Portfolio Investments shall pass to the
Buyer and shall not be considered property of the Seller’s estate in the event
of a bankruptcy proceeding. However, in the event that, notwithstanding the
intent of the parties, any Portfolio Investments are determined to be property
of the Seller’s estate following a transfer of such Portfolio Investments under
this Agreement, then (i) this Agreement shall also be deemed to be a security
agreement within the meaning of the UCC, and (ii) the conveyance by the Seller
provided for in this Agreement shall be deemed to be a grant by the Seller to
the Buyer of all of the Seller’s right, title and interest in, to and under the
Portfolio Investments, whether now or hereafter existing or created, to secure
(1) the rights of the Buyer hereunder, (2) a loan by the Buyer to the Seller in
the amount of the consideration as determined under Section 2.2 and (3) without
limiting the foregoing, the payment and performance of the Seller’s obligations
(whether monetary or otherwise) hereunder. The Seller and the Buyer shall, to
the extent consistent with this Agreement, take such actions as may be necessary
to ensure that, if this Agreement were deemed to create a security interest in
the Portfolio Investments, such security interest would be deemed to be a
perfected security interest of first priority in favor of the Buyer under
applicable law and shall be maintained as such throughout the term of this
Agreement. The parties agree that the foregoing sales of Portfolio Investments
constitute sales of “general intangibles,” “promissory notes” and “tangible
chattel paper” as described in the UCC and that this Agreement shall create a
security interest in favor of the Buyer as the purchaser of the Portfolio
Investments. In furtherance of the two immediately preceding sentences, and
solely if the arrangements with respect to the Portfolio Investments hereunder
are deemed for any purpose to constitute a loan and not a purchase and sale or
contribution of such Portfolio Investments, the Seller hereby grants to the
Buyer a first priority perfected security interest in all of the Seller’s right,
title and interest, whether now owned or hereafter acquired, in, to and under
the Portfolio Investments, and all money, accounts, general intangibles, payment
intangibles, chattel paper, instruments, documents, goods, supporting
obligations, investment property, deposit accounts, securities accounts,
certificates of deposit, letters of credit, letter-of-credit rights and advices
of credit consisting of, arising from or related to the Portfolio Investments,
and all proceeds thereof, to secure its obligations hereunder, including its
obligation to remit to the Buyer, or its successors and assigns, all amounts
received on account of the Portfolio Investments and other proceeds of the
Portfolio Investments.

 



 -2- 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1      Representations and Warranties of the Seller. The Seller hereby
makes the following representations and warranties. Unless otherwise provided
below, such representations and warranties speak as of the Closing Date and each
Purchase Date and shall survive the sale, transfer and assignment of the
Portfolio Investments to the Buyer:

 

(a)            Organization and Good Standing. The Seller has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Maryland, with power and authority to own its properties
and to conduct its business as such properties are presently owned and such
business is presently conducted, and had at all relevant times, and now has,
power, authority and legal right to acquire and own the Portfolio Investments;

 

(b)           Due Qualification. The Seller is duly qualified to do business as
a corporation in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business requires or shall require such qualification;

 

(c)            Power and Authority. The Seller has the corporate power and
authority to execute and deliver this Agreement and to carry out its terms; the
Seller has full power and authority to sell and assign the Portfolio Investments
to the Buyer and has duly authorized such sale and assignment to the Buyer by
all necessary corporate action; and the execution, delivery and performance of
this Agreement have been duly authorized by the Seller by all necessary
corporate action;

 

(d)           Valid Sale; Binding Obligation. This Agreement, when duly executed
and delivered, shall constitute a valid sale, transfer and assignment of the
Portfolio Investments, enforceable against creditors of the Seller, and this
Agreement, when duly executed and delivered, shall constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights in general and by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law;

 

(e)            No Violation. The consummation of the transactions contemplated
by this Agreement, and the fulfillment of the terms of this Agreement, shall not
conflict with, result in any breach of any of the terms and provisions of or
constitute (with or without notice or lapse of time or both) a default under the
charter or bylaws of the Seller or any indenture, agreement, mortgage, deed of
trust or other instrument to which the Seller is a party or by which it is
bound; result in the creation or imposition of any lien upon any of its
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument (other than this Agreement) or violate any
law, or, to the Seller’s knowledge, any order, rule or regulation applicable to
the Seller, of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Seller or any of its properties;

 



 -3- 

 

 

(f)            No Proceedings. There are no proceedings or, to the Seller’s
knowledge, investigations pending, or, to the Seller’s knowledge, threatened,
before any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality having jurisdiction over the Seller or its
properties (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or (iii) seeking any determination or ruling that might materially and
adversely affect the performance by the Seller of its obligations under, or the
validity or enforceability of, this Agreement;

 

(g)           No Consent. No permit, consent, approval or authorization of, or
declaration to or filing with, any Governmental Authority is required in
connection with the execution, delivery and performance by the Seller of this
Agreement or the consummation by the Seller of the transactions contemplated
hereby, except as expressly contemplated herein;

 

(h)           Due Execution and Delivery. This Agreement has been duly executed
and delivered on behalf of the Seller;

 

(i)            Ability to Perform. No event has occurred which materially and
adversely affects the Seller’s operations or its ability to perform its
obligations under this Agreement;

 

(j)            Insolvency. The Seller (i) is not insolvent and will not be
rendered insolvent by the transactions contemplated by this Agreement; (ii) does
not intend to incur or believe that it shall incur debts that would be beyond
its ability to pay as such debts mature; (iii) is not making any transfers
hereunder with actual intent to hinder, delay or defraud any Person and
(iv) does not have assets that constitute unreasonably small capital to carry
out its business as then conducted. The Seller does not contemplate the
commencement of insolvency, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
with respect to it or any of its assets. The Seller is not selling or
transferring the Portfolio Investments with any intent to hinder, delay or
defraud its creditors;

 

(k)            Security Interest Representations.

 

(i)            In the event that the transfer of the Portfolio Investments
pursuant to the terms of this Agreement is held not to constitute a “true sale”
or “true contribution,” this Agreement creates a valid and continuing security
interest (as defined in the UCC) in the Portfolio Investments in favor of the
Buyer, which security interest is prior to all other liens, and is enforceable
as such against creditors of and purchasers from the Seller;

 

(ii)           Immediately prior to each conveyance of the Portfolio Investments
made in accordance with the terms of this Agreement, the Seller was the sole
owner of such Portfolio Investments and owned and had good and marketable title
to such Portfolio Investments, free and clear of any lien, claim or encumbrance
of any Person (other than any liens with respect to which the underlying lien
will be released in connection with the transfers contemplated herein) (whether
senior, junior or pari passu);

 

(iii)          The Seller has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Portfolio
Investments granted to the Buyer;

 



 -4- 

 

 

(iv)          Except as provided for under this Agreement, the Seller has not
pledged, assigned, sold, granted a security interest in or otherwise conveyed
any of the Portfolio Investments (other than any liens with respect to which the
underlying lien will be released in connection with the transfers contemplated
herein). The Seller has not authorized the filing of any financing statements or
documents of similar import against the Seller that include a description of
collateral covering the Portfolio Investments other than any financing statement
or document of similar import (i) relating to the security interest granted to
the Buyer, (ii) with respect to which the underlying lien will be released in
connection with the transfers contemplated herein or (iii) that has been
terminated;

 

(v)           The Seller is not aware of any judgment or tax lien filings
against the Seller; and

 

(vi)           The Seller has received all necessary consents and approvals
required by the terms of the Portfolio Investments to pledge to the Buyer its
interest and rights in the Portfolio Investments hereunder;

 

(l)             Binding Obligation. Each Portfolio Investment is in full force
and effect and, to the knowledge of the Seller, is the genuine, legal, valid and
binding payment obligation in writing of the obligor thereon, enforceable
against such obligor in accordance with its terms, and the obligations of such
obligor under such Portfolio Investment are irrevocable and unconditionally
payable, except as may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting the enforcement of creditors’ rights in
general and by equity, regardless of whether such enforceability is considered
in a proceeding in equity or at law;

 

(m)           Fair Consideration. The consideration received by the Seller
hereunder with respect to the assets sold or contributed hereunder to the Buyer
is fair consideration having value reasonably equivalent to the value of the
Portfolio Investments sold by it and the performance of its obligations
hereunder and

 

(n)           Investment Company Status. The Seller is not required to register
as an “investment company” as defined in the Investment Company Act of 1940, as
amended.

 

SECTION 3.2      Representations and Warranties of the Buyer. The Buyer hereby
makes the following representations and warranties as of the Closing Date and
each Purchase Date:

 

(a)            Organization and Good Standing. The Buyer has been duly organized
and is validly existing as a limited liability company in good standing under
the laws of the State of Delaware, with power and authority to own its
properties and to conduct its business as such properties are presently owned
and such business is presently conducted, and had at all relevant times, and now
has, power, authority and legal right to acquire and own the Portfolio
Investments;

 

(b)            Due Qualification. The Buyer has obtained all necessary licenses
and approvals in all jurisdictions in which the ownership or lease of property
or the conduct of its business requires or shall require such qualification;

 



 -5- 

 

 

(c)            Power and Authority. The Buyer has the power and authority to
execute and deliver this Agreement and to carry out its terms, and the
execution, delivery and performance of this Agreement have been duly authorized
by the Buyer by all necessary action;

 

(d)           Binding Obligation. This Agreement, when duly executed and
delivered, shall constitute a legal, valid and binding obligation of the Buyer,
enforceable against the Buyer in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights in general and by general principles of equity, regardless of whether
such enforceability is considered in a proceeding in equity or at law;

 

(e)            No Violation. The consummation of the transactions contemplated
by this Agreement, and the fulfillment of the terms of this Agreement, shall not
conflict with, result in any breach of any of the terms and provisions of or
constitute (with or without notice or lapse of time or both) a default under the
limited liability company agreement of the Buyer or any indenture, agreement,
mortgage, deed of trust or other instrument to which the Buyer is a party or by
which it is bound; result in the creation or imposition of any lien upon any of
its properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument (other than this Agreement or the Loan
Agreement) or violate any law, or, to the Buyer’s knowledge, any order, rule or
regulation applicable to the Buyer, of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Buyer or any of its properties;

 

(f)            No Proceedings. There are no proceedings or, to the Buyer’s
knowledge, investigations pending, or, to the Buyer’s knowledge, threatened,
before any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality having jurisdiction over the Buyer or its
properties (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or (iii) seeking any determination or ruling that might materially and
adversely affect the performance by the Buyer of its obligations under, or the
validity or enforceability of, this Agreement;

 

(g)            No Consent. No permit, consent, approval or authorization of, or
declaration to or filing with, any Governmental Authority is required in
connection with the execution, delivery and performance by the Buyer of this
Agreement or the consummation by the Buyer of the transactions contemplated
hereby, except as expressly contemplated herein;

 

(h)           Due Execution and Delivery. This Agreement has been duly executed
and delivered on behalf of the Buyer;

 

(i)            Ability to Perform. No event has occurred which materially and
adversely affects the Buyer’s operations or its ability to perform its
obligations under this Agreement and

 

(j)             Insolvency. The Buyer (i) is not insolvent and will not be
rendered insolvent by the transactions contemplated by this Agreement; (ii) does
not intend to incur or believe that it shall incur debts that would be beyond
its ability to pay as such debts mature; (iii) is not making any transfers
hereunder with actual intent to hinder, delay or defraud any Person and
(iv) does not have assets that constitute unreasonably small capital to carry
out its business as then conducted. The Buyer does not contemplate the
commencement of insolvency, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
with respect to it or any of its assets.

 



 -6- 

 

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.1      Conditions to Obligation of the Buyer. The obligation of the
Buyer to purchase or acquire Portfolio Investments hereunder on any Purchase
Date is subject to the satisfaction of the following conditions:

 

(a)            Representations and Warranties True. The representations and
warranties of the Seller in Section 3.1 shall be true and correct in all
material respects (or, with respect to such representations and warranties which
by their terms contain materiality qualifiers, shall be true and correct) as of
such Purchase Date with the same effect as if then made, and the Seller shall
have performed all obligations to be performed by it hereunder on or prior to
such Purchase Date.

 

(b)           Transfer Documentation. The Seller shall have executed and
delivered to the Buyer the appropriate Transfer Documentation with regard to
such Portfolio Investments.

 

(c)            Other Transactions. All conditions precedent under the Loan
Agreement to the advance of the funds necessary for the Buyer to finance such
purchase shall have been satisfied or waived.

 

SECTION 4.2      Conditions to Obligation of the Seller. The obligation of the
Seller to sell Portfolio Investments to the Buyer hereunder on any Purchase Date
is subject to the satisfaction of the following conditions:

 

(a)            Representations and Warranties True. The representations and
warranties of the Buyer in Section 3.2 shall be true and correct in all material
respects (or, with respect to such representations and warranties which by their
terms contain materiality qualifiers, shall be true and correct) as of such
Purchase Date with the same effect as if then made, and the Buyer shall have
performed all obligations to be performed by it hereunder on or prior to such
Purchase Date.

 

(b)           Purchase Price. On such Purchase Date, as applicable, the Buyer
shall pay to the Seller the consideration payable on such date as provided in
Section 2.2.

 

ARTICLE V

 

ADDITIONAL AGREEMENTS

 

SECTION 5.1      Affirmative Covenants. From the date hereof until the payment
in full of all Secured Obligations (other than unmatured contingent
indemnification and reimbursement obligations) and the termination of the
Financing Commitments, unless the Buyer shall otherwise give its prior written
consent, the Seller hereby agrees that it will perform the covenants and
agreements set forth in this section.

 

(a)            Compliance with Laws, Etc. The Seller will comply, in all
material respects, with all acts, rules, regulations, orders, decrees and
directions of any Governmental Authority; provided, however, that the Seller may
contest any act, regulation, order, decree or direction in any reasonable manner
that shall not materially and adversely affect the rights of the Buyer in the
Portfolio Investments.

 



 -7- 

 

 

(b)           Preservation of Organizational Existence. The Seller will preserve
and maintain its organizational existence, rights, franchises and privileges in
the jurisdiction of its formation and existence and qualify and remain qualified
in good standing as a foreign entity in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualifications could reasonably be expected to result in a material adverse
effect.

 

(c)            Keeping of Records and Books of Account. The Seller shall
maintain and implement administrative and operating procedures and shall keep
and maintain all documents, books, records and other information evidencing the
transfer of the Portfolio Investments.

 

(d)           Separate Organizational Existence of Buyer. The Seller hereby
acknowledges that the Administrative Agent is entering into, or will enter into,
the Loan Agreement in reliance upon the Buyer’s identity as a legal entity
separate from the Seller. Therefore, the Seller will take all necessary steps to
continue its identity as a separate legal entity from the Buyer and to make it
apparent to third Persons that each is an entity with assets and liabilities
distinct from those of the Buyer.

 

(e)            Notification of Breach. The Seller will advise the Buyer
promptly, in reasonable detail, upon discovery of the occurrence of a breach, in
any material respect, by the Seller of any of its representations, warranties
and covenants contained herein.

 

(f)            Compliance Certificate. Concurrently with the delivery of any
compliance certificate delivered by the Buyer pursuant to Section 6.02(p)(ii) of
the Loan Agreement, the Seller shall furnish to the Administrative Agent a
compliance certificate, certifying that the financial statements delivered
pursuant to Section 6.02(p)(i) of the Loan Agreement fairly present in all
material respects the financial condition and the results of operations of the
Seller on the dates and for the periods indicated, on the basis of GAAP,
subject, in the case of interim financial statements, to normally recurring
year-end adjustments.

 

SECTION 5.2      Negative Covenants. From the date hereof until the payment in
full of all Secured Obligations (other than unmatured contingent indemnification
and reimbursement obligations) and the termination of the Financing Commitments,
unless the Buyer shall otherwise give its prior written consent, the Seller
hereby agrees that it will perform the covenants and agreements set forth in
this section.

 

(a)            Sales, Liens, Etc. Except as otherwise provided herein, the
Seller will not (i)(A) sell, assign (by operation of law or otherwise) or
otherwise transfer to any Person; (B) pledge any interest in; (C) grant, create,
incur, assume or permit to exist any lien or encumbrance to or in favor of any
Person upon or with respect to or (D) cause to be filed any financing statement
or equivalent document relating to perfection with respect to any Portfolio
Investment or (ii) assign to any Person any right to receive income from or in
respect of any of the foregoing.

 



 -8- 

 

 

(b)           Change in Name. The Seller shall not change its name, identity or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by the Seller seriously misleading
within the meaning of Section 9-506 of the UCC, unless it shall have given at
least 30 days’ (or such shorter period as the Administrative Agent may agree)
prior written notice thereof, and shall file such financing statements or
amendments as may be necessary to continue the perfection of the Buyer’s
interest under this Agreement.

 

(c)            Location. The Seller shall give the Buyer at least 30 days’ (or
such shorter period as the Administrative Agent may agree) prior written notice
of any relocation of its “location” within the meaning of Section 9-307 of the
UCC if, as a result of such relocation, the applicable provisions of the UCC
would require the filing of any amendment of any previously filed financing or
continuation statement or of any new financing statement. The Seller shall at
all times maintain its “location” in the United States of America.

 

ARTICLE VI

 

ADDITIONAL RIGHTS AND OBLIGATIONS
IN RESPECT OF THE SPECIFIED ASSETS

 

SECTION 6.1      Rights of the Buyer.

 

(a)            The Seller hereby authorizes the Buyer and/or its designees to
take any and all steps in the Seller’s name and on behalf of the Seller that the
Buyer or its designees determine are reasonably necessary or appropriate to
collect all amounts due under any and all Portfolio Investments, including
enforcing the Seller’s rights under such Portfolio Investments.

 

(b)           The Buyer shall have the unrestricted right to further assign,
transfer, deliver, hypothecate, subdivide or otherwise deal with the Portfolio
Investments and all of the Buyer’s right, title and interest in, to and under
this Agreement.

 

(c)           The Buyer shall have the sole right to retain any gains or profits
created by buying, selling or holding the Portfolio Investments and shall have
the sole risk of and responsibility for losses or damages created by such
buying, selling or holding.

 

SECTION 6.2      Further Action Evidencing Purchases.

 

(a)           The Seller agrees that from time to time, at its expense, it will
promptly, upon reasonable request, make, execute, endorse, acknowledge, file and
deliver all further instruments, documents, schedules, confirmatory assignments,
conveyances, transfer endorsements, powers of attorney, certificates, reports
and other assurances or instruments, and take all further action, necessary or
appropriate in order to perfect, protect or more fully evidence the purchase by
the Buyer, or the contribution to the Buyer, of the Portfolio Investments under
this Agreement or to enable the Buyer to exercise or enforce any of its rights.
Without limiting the generality of the foregoing, the Seller will execute and
file such financing or continuation statements, or amendments thereto or
assignments thereof, and such other instruments or notices, as Buyer may
reasonably determine to be necessary or appropriate.

 



 -9- 

 

 

(b)           The Seller hereby authorizes the Buyer or its designee to file one
or more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Portfolio Investments of the
Seller, in each case whether now existing or hereafter generated by the Seller.
If (i) the Seller fails to perform any of its agreements or obligations under
this Agreement and does not remedy the failure within the applicable cure
period, if any, and (ii) the Buyer in good faith reasonably believes that the
performance of such agreement or obligation is necessary or appropriate to
protect its interests under this Agreement, then the Buyer or its designee may
(but shall not be required to) perform, or cause the performance of, such
agreement or obligation, and the reasonable expenses of the Buyer or its
designee or assignee incurred in connection with such performance shall be
payable by the Seller as provided in Section 8.1.

 

ARTICLE VII

 

TERMINATION OF SALES

 

SECTION 7.1      Termination by the Seller. The Seller may terminate its
agreement to sell Portfolio Investments hereunder to the Buyer by giving the
Buyer not less than five (5) days’ prior written notice of its election not to
continue to sell Portfolio Investments to the Buyer (the “Termination of Sale
Notice”); provided that the Termination of Sale Notice must specify the
effective date of such termination.

 

SECTION 7.2      Automatic Termination. The agreement of the Seller to sell
Portfolio Investments hereunder, and the agreement of the Buyer to purchase
Portfolio Investments from the Seller hereunder, shall terminate automatically
upon the occurrence of any of the following events:

 

(a)            the Seller (i) voluntarily commences any proceeding, or files any
petition, seeking liquidation, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect; (ii) consents to the institution of, or fails to contest in
a timely and appropriate manner, any proceeding or petition under any federal,
state or foreign bankruptcy, insolvency, receivership or similar law;
(iii) applies for, or consents to the appointment of, a receiver, trustee,
custodian, sequestrator, conservator or similar official or for a substantial
part of its assets; (iv) files an answer admitting the material allegations of a
petition filed against it in any such proceeding; (v) makes a general assignment
for the benefit of creditors or (vi) takes any action in contemplation, or for
the purpose, of effecting any of the foregoing or

 

(b)           the payment in full of all Secured Obligations (other than
unmatured contingent indemnification and reimbursement obligations) and the
termination of the Financing Commitments.

 



 -10- 

 

 

ARTICLE VIII

 

INDEMNIFICATION

 

SECTION 8.1      Indemnities by the Seller.

 

(a)            The Seller agrees to indemnify and hold harmless the Buyer and
its officers, directors, employees and agents (each of the foregoing parties, an
“Indemnified Party”) from and against any and all claims, liabilities, losses,
costs, expenses (including reasonable and documented fees, charges and
disbursements of outside counsel) and damages which may be incurred by or
asserted against any Indemnified Party relating to, arising out of or resulting
from (i) a breach of any representation, warranty or covenant made in writing by
the Seller or (ii) the gross negligence or willful misconduct of the Seller in
performing its obligations and duties under this Agreement, in each case other
than (A) claims, liabilities, losses, costs, expenses and damages to the extent
they result from the gross negligence or willful misconduct of an Indemnified
Party or its Related Parties to the extent determined by a court of competent
jurisdiction; (B) to the extent the same includes losses in respect of Portfolio
Investments and reimbursement therefor would constitute credit recourse to the
Seller for the amount of any Portfolio Investment not paid by the underlying
obligor of such Portfolio Investment and (C) to the extent the same constitute
consequential, special or punitive damages.

 

(b)           If any action or proceeding (including any governmental
investigation) shall be brought or asserted against any Indemnified Party in
respect of which the indemnity provided above may be sought from the Seller (the
“Indemnifying Party”), such Indemnified Party shall promptly notify the
Indemnifying Party in writing, and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Party and the payment of all reasonable and documented
out-of-pocket expenses and legal fees; provided that failure to notify the
Indemnifying Party shall not relieve it from any liability it may have to such
Indemnified Party, except to the extent that it shall be actually prejudiced
thereby. Such Indemnified Party shall have the right to employ separate counsel
in any such action and to participate in the defense thereof at the expense of
such Indemnified Party; provided, however, that the fees and expenses of
separate counsel to such Indemnified Party in any such proceeding shall be at
the expense of the Indemnifying Party if (i) the Indemnifying Party has agreed
to pay such fees and expenses, (ii) the Indemnifying Party shall have failed to
assume the defense of such action or proceeding or employ counsel reasonably
satisfactory to such Indemnified Party in any such action or proceeding within a
reasonable time after the commencement of such action or (iii) the named parties
to such action or proceeding (including any impleaded parties) include both such
Indemnified Party and the Indemnifying Party and such Indemnified Party shall
have been advised in writing by counsel that there may be one or more legal
defenses available to it which are different from or additional to those
available to the Indemnifying Party which gives rise to a conflict of interest
(in which case, if such Indemnified Party notifies the Indemnifying Party in
writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense of such action or proceeding on behalf of such Indemnified Party, it
being understood, however, that the Indemnifying Party shall not, in connection
with any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable and
documented out-of-pocket fees and expenses of more than one separate firm of
attorneys (plus local counsel) at any time for such Indemnified Party, which
firm shall be designated in writing by such Indemnified Party and shall be
reasonably acceptable to such Indemnified Party). The Indemnifying Party shall
not be liable for any settlement of any such action or proceeding effected
without its written consent to the extent that any such settlement shall be
prejudicial to the Indemnifying Party, but, if settled with its written consent
or if there is a final non-appealable judgment for the plaintiff in any such
action or proceeding with respect to which the Indemnifying Party shall have
received notice in accordance with this paragraph, the Indemnifying Party agrees
to indemnify and hold the Indemnified Party harmless from and against any loss
or liability by reason of such settlement or judgment.

 



 -11- 

 

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

SECTION 9.1      Amendments; Waivers, Etc.

 

(a)            The provisions of this Agreement may from time to time be
amended, modified or waived if such amendment, modification or waiver is in
writing and signed by the Buyer and the Seller and consented to in writing by
the Administrative Agent, and then the waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

 

(b)           No failure or delay on the part of the Buyer or any Indemnified
Party in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right. No notice to or demand on the Seller in any case shall entitle
it to any notice or demand in similar or other circumstances. No waiver or
approval by the Buyer under this Agreement shall, except as may otherwise be
stated in the waiver or approval, be applicable to subsequent transactions.

 

(c)            No waiver or approval under this Agreement shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.

 

SECTION 9.2      Binding Effect; Assignability; Survival of Provisions. This
Agreement shall be binding upon and inure to the benefit of the Buyer and the
Seller and their respective successors and permitted assigns. The Seller may not
assign any of its rights hereunder or any interest herein unless it has obtained
the prior written consent of the Buyer and the Administrative Agent. This
Agreement shall create and constitute the continuing obligation of the parties
hereto in accordance with its terms and shall remain in full force and effect
until the first date following the termination of the Loan Agreement and the
satisfaction in full in cash of all Secured Obligations thereunder (other than
unmatured contingent indemnification and reimbursement obligations) or such
later time as the parties hereto shall agree. The rights and remedies with
respect to any breach of any representation or warranty made by the Seller
pursuant to Section 3.1 and the indemnification and payment provisions of
Article VII and Section 9.4 shall be continuing and shall survive any
termination of this Agreement.

 



 -12- 

 

 

SECTION 9.3      Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.4      Costs, Expenses and Taxes. In addition to the obligations of
the Seller under Article VIII, the Seller agrees to pay on demand:

 

(a)            all reasonable and documented out-of-pocket and other costs and
expenses in connection with the enforcement of this Agreement and

 

(b)            all stamp and other taxes and fees payable or determined to be
payable in connection with the execution and delivery, and the filing and
recording, of this Agreement and agrees to indemnify each Indemnified Party
against any liabilities with respect to or resulting from any delay in paying or
omission to pay the taxes and fees; provided, however, that in no event shall
the Seller be liable for or pay any taxes (or interest, penalties or additions
to tax with respect thereto) imposed upon or measured by the income of any
Indemnified Party or any taxes imposed in lieu of income taxes.

 

SECTION 9.5      Submission to Jurisdiction.

 

(a)            Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York state or federal court sitting in the Borough of
Manhattan in the City of New York, New York over any action or proceeding
arising out of or relating to this Agreement and hereby (i) irrevocably agrees
that all claims in respect of the action or proceeding may be heard and
determined in such state or federal court and (ii) irrevocably waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of the action or proceeding.

 

(b)            Nothing in this section shall affect the right of any party
hereto to serve legal process in any manner permitted by law or affect the right
of any party hereto to bring any action or proceeding against the other party or
any of its properties in the courts of any other jurisdiction.

 

SECTION 9.6      WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
OR RELATING TO THIS AGREEMENT OR ARISING FROM ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER OF THE
PARTIES HERETO OR ANY OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

 

SECTION 9.7      Integration. This Agreement contains a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall together constitute the entire agreement between
the parties hereto with respect to the subject matter hereof, superseding all
prior oral or written understandings.

 

SECTION 9.8      Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which
together shall constitute one and the same agreement.

 



 -13- 

 

 

SECTION 9.9      No Partnership or Joint Venture. Nothing contained in this
Agreement shall be deemed or construed by the parties hereto or by any third
person to create the relationship of principal and agent or of partnership or of
joint venture.

 

SECTION 9.10    No Proceedings. The Seller hereby agrees not to commence, or
join in the commencement of, any proceedings in any jurisdiction for the
bankruptcy, winding- up or liquidation of the Buyer or any similar proceedings,
in each case prior to the date that is one year and one day (or, if longer, any
applicable preference period plus one day) after the payment in full of all
amounts owing to the parties pursuant to the Loan Agreement. The foregoing
restrictions are a material inducement for the parties hereto to enter into this
Agreement and are an essential term of this Agreement. The Administrative Agent
or the Buyer may seek and obtain specific performance of such restrictions
(including injunctive relief), including, without limitation, in any bankruptcy,
winding-up, liquidation or similar proceedings. Nothing in this Section 9.10
shall limit the right of any party hereto to file any claim or otherwise take
any action with respect to any proceeding of the type described in this section
that was instituted by the Buyer or against the Buyer by any Person other than a
party hereto.

 

SECTION 9.11    Non-Recourse. Notwithstanding any other provision of this
Agreement, no recourse under any obligation, covenant or agreement of the Buyer
or the Seller contained in this Agreement shall be had against any incorporator,
stockholder, partner, officer, director, member, manager, employee or agent of
the Buyer or the Seller or any of their respective Affiliates (solely by virtue
of such capacity) by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise, it being expressly
agreed and understood that this Agreement is solely an obligation of each of the
Buyer and the Seller and that no personal liability whatever shall attach to or
be incurred by any incorporator, stockholder, officer, director, member,
manager, employee or agent of the Buyer, the Seller or any of their respective
Affiliates (solely by virtue of such capacity) or any of them under or by reason
of any of the obligations, covenants or agreements of the Buyer or the Seller
contained in this Agreement or any other Loan Document, or implied therefrom,
and that any and all personal liability for breaches by the Buyer or the Seller
of any of such obligations, covenants or agreements, either at common law or at
equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.

 

SECTION 9.12    Third Party Beneficiaries. The Administrative Agent and the
Collateral Agent under the Loan Agreement, for the benefit of the Secured
Parties under the Loan Agreement, are intended third-party beneficiaries of this
Agreement.

 

SECTION 9.13    Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then the unenforceable covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants,
agreements, provisions or terms of this Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement.

 



 -14- 

 

 

SECTION 9.14    Survival. The representations and warranties set forth in this
Agreement shall survive the transfer of the Portfolio Investments to the Buyer
and the further pledge by the Buyer of a security interest in the Portfolio
Investments to the Administrative Agent and shall continue in full force and
effect until the first day following the termination of the Loan Agreement and
the satisfaction in full in cash of all Secured Obligations thereunder (other
than unmatured contingent indemnification and reimbursement obligations).

 

[Signature Page Follows]

 



 -15- 

 

 

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the date and year
first above written.

 

  BDCA 57TH STREET FUNDING, LLC         By /s/ Nina Kang Baryski   Name: Nina
Kang Baryski   Title:   Chief Financial Officer           BUSINESS DEVELOPMENT
CORPORATION OF AMERICA         By /s/ Nina Kang Baryski   Name: Nina Kang
Baryski   Title:   Chief Financial Officer

 

[Signature Page to Sale Agreement]

 



  

 

 

EXHIBIT A

 

LSTA Transfer Documentation

 



  

 

 